Case 2:16-cv-04626-PSG-SK Document 222 Filed 08/16/20 Page 1 of 6 Page ID #:5422
                                                                                   1


      1                        UNITED STATES DISTRICT COURT

      2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

      3           HONORABLE PHILIP S. GUTIERREZ, U.S. DISTRICT JUDGE

      4

      5     L.D., a minor, by and through her     )
            guardian ad litem Desiree DeLeon,     )
      6     individually and as                   ) CASE NO.
            successor-in-interest to Cesar        ) CV 16-4626-PSG
      7     Frias, deceased; JUAN FRIAS,          )
            individually,                         )
      8                                           )
                             Plaintiffs,          )
      9                                           )
                   vs.                            )
     10                                           )
            CITY OF LOS ANGELES; ENRIQUE          )
     11     ANZALDO; LEON MAYA; WILLIAM HEARD;    )
            RUBEN LOPEZ; JUAN GARCIA; VALENTIN    )
     12     MARTINEZ; SYNTHIA LEE; BRUCE          )
            ADAM; GUY DOBINE; JOE DOMINGUEZ;      )
     13     JAMES HART; JOSEPH GOOSBY; TIM        )
            MCCARTHY; DAIN HURST and              )
     14     DOES 1-10, inclusive,                 )
                                                  )
     15                      Defendants,          )
                                                  )
     16   ________________________________________)

     17
                           REPORTER'S TRANSCRIPT OF PROCEEDINGS
     18
                               THURSDAY, SEPTEMBER 19, 2019
     19
                                            1:31 P.M.
     20
                                     LOS ANGELES, CALIFORNIA
     21
                _______________________________________________________
     22
                             MAREA WOOLRICH, CSR 12698, CCRR
     23                      FEDERAL     OFFICIAL   COURT    REPORTER
                            350   WEST   FIRST   STREET,    SUITE   4311
     24                        LOS   ANGELES,    CALIFORNIA    90012
                                     mareawoolrich@aol.com
     25




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 222 Filed 08/16/20 Page 2 of 6 Page ID #:5423
                                                                                   2


      1                           APPEARANCES OF COUNSEL:

      2

      3   FOR PLAINTIFF L.D.:

      4        LAW OFFICES OF DALE K. GALIPO
               BY: DALE K. GALIPO
      5        MARCEL SINCICH
               RENEE MASONGSONG
      6        21800 Burbank Boulevard, Suite 310
               Woodland Hills, California 91367
      7        Telephone: (818) 347-3333

      8   FOR PLAINTIFF JUAN FRIAS:

      9        THE SEHAT LAW FIRM, PLC
               BY: CAMERON SEHAT
     10        18881 Von Karman Avenue, Suite 850
               Irvine, CA 92612
     11        Telephone: (949) 825-5200

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 222 Filed 08/16/20 Page 3 of 6 Page ID #:5424
                                                                                   3


      1          LOS ANGELES, CALIFORNIA; THURSDAY, SEPTEMBER 19, 2019

      2                                   1:30 P.M.

      3                                       -oOo-

      4

      5                 THE CLERK:    Calling Civil 16--4626, Frias versus

      6   City of LA.

      7                 Counsel, if you could please state your appearances

      8   slowly for the Court and the court reporter.

      9                 MR. GALIPO:    Yes.   Dale Galipo appearing

     10   telephonically with my associates Renee Masongsong and Marcel

     11   Sincich on behalf of the minor plaintiff.

     12                 MR. BOJORQUEZ:    Good afternoon, Your Honor.

     13   Christian Bojorquez on behalf of the individual defendants in

     14   this matter.

     15                 THE COURT:    Good afternoon, Counsel.     This is

     16   Judge Gutierrez.     I'm also telephonically.

     17                 First preliminarily, let me thank the both of you

     18   for taking this call on such short notice.         Second, I know that

     19   all of you have been preparing diligently for trial because I

     20   just checked the docket and saw that.

     21                 I wanted to contact you as soon as possible.

     22   Yesterday I found out that I fractured by right foot and have a

     23   torn meniscus in my right knee and have been told to stay off

     24   my feet for ten days.       And I'm anticipating, when the MRI comes

     25   back on Monday, that we'll schedule surgery on my right knee.




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 222 Filed 08/16/20 Page 4 of 6 Page ID #:5425
                                                                                   4


      1                 So given that news, I just can't go to trial on

      2   Tuesday, and I apologize.       I know both of you have crazy trial

      3   schedules similar to the Courts and its criminal trials.           But

      4   the best I can do looking at the calendar -- the earliest I can

      5   do is October -- I'm assuming that everything goes well and I'm

      6   back and going forward on October 1st.

      7                 But probably the most likely first trial date would

      8   be October 15th.     And I don't know what both of your trial

      9   schedules are.     I would throw that out.      And what I was

     10   anticipating that the both of you would get together and with

     11   your busy trial schedules -- and I know also given the

     12   unique -- with the multiple defendants, that we would come

     13   together and find a new trial date hopefully sooner rather than

     14   later.    But, again, I don't know what your trial schedules are.

     15                 MR. GALIPO:   Understood, Your Honor.

     16                 MR. BOJORQUEZ:    Mr. Galipo and I can discuss it, and

     17   then it would be appropriate to give the Court a couple of

     18   options we discussed and see if it's --

     19                 THE COURT:    That's fine.   I'm assuming that the both

     20   of you will agree on something.       I'd be shocked if it didn't

     21   happen.     If it doesn't happen, we can have another conference

     22   call.     But I don't think that would happen I suspect.

     23                 What I'm anticipating is that all of you would get

     24   together and file a stipulation and I would sign off on the

     25   order and get this thing done.




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 222 Filed 08/16/20 Page 5 of 6 Page ID #:5426
                                                                                   5


      1                MR. GALIPO:    Okay.   Dale Galipo speaking.

      2                First of all, Your Honor, my apologies and

      3   condolences go out to you which I'm sure from defense counsel,

      4   that's a terrible thing to have happened to you, and I fully

      5   understand why we cannot proceed with the trial, and we hope

      6   you a very speedy and quick recovery for that.

      7                Secondly, I could do the 15th.       I do have a trial

      8   starting -- a short trial.       I could do the 15th.     I realize

      9   there's so many people involved that I'm sure Mr. Bojorquez

     10   would have to check with his schedule and his people.           So we'll

     11   confer with each other and see if the 15th works.          If it

     12   doesn't, we'll try to come up with something else that works

     13   for us and hopefully for Your Honor.

     14                THE COURT:    Great.   Okay.

     15                MR. GALIPO:    Thank you, Your Honor.

     16                THE COURT:    Thank you.

     17                MR. BOJORQUEZ:     Thank you, Your Honor.

     18                (At 1:35 p.m. the proceedings adjourned.)

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 222 Filed 08/16/20 Page 6 of 6 Page ID #:5427
                                                                                   6


      1                      CERTIFICATE OF OFFICIAL REPORTER

      2

      3

      4

      5                   I, MAREA WOOLRICH, FEDERAL OFFICIAL REALTIME

      6   COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT

      7   FOR THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY

      8   THAT PURSUANT TO SECTION 753, TITLE 28, UNITED STATES CODE

      9   THAT THE FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE

     10   STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE

     11   ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE FORMAT

     12   IS IN CONFORMANCE WITH THE REGULATION OF THE JUDICIAL

     13   CONFERENCE OF THE UNITED STATES.

     14

     15

     16                               DATED THIS    12TH   DAY OF AUGUST, 2020.

     17

     18

     19                               /S/ MAREA WOOLRICH
                                      ______
     20                               MAREA WOOLRICH, CSR NO. 12698, CCRR
                                      FEDERAL OFFICIAL COURT REPORTER
     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
